PER CURIAM.
Upon consideration of the briefs and oral argument and upon review of the record on appeal we are of the opinion that appellants have failed to clearly demonstrate reversible error. In particular, there was competent substantial evidence to support the trial court’s determination that a quorum did not exist on August 6, 1971, the date on which action was taken by the appellant to change the name of the church withdrawing its association from the Primitive Baptist congregation and diverting the use of church property. The trial court’s declaration that the actions taken on August 6 were null and void and the relief granted to the appellees was consistent with the foregoing.
Accordingly, the final judgment is affirmed.
MAGER and DOWNEY, JJ., and ALDERMAN, JAMES E., Associate Judge, concur.